DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-11 in the reply filed on 25APR2022 is acknowledged. Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Interpretation
The claims are interpreted as a device defined by the structure of the device and its functional capabilities, not the operating method of its various operating states.
	The Examiner notes that the claims do not require as part of the invention “a plumbing and heating system” or any of the associated elements of “a plumbing and heating system”. The claims are interpreted as requiring only the claimed filter device with structures considered appropriate/capable of the specified functions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 6 sets forth the limitation “the outside”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line(s) 4 sets forth the limitation “it”. It is unclear what “it” refers. Please avoid the use of pronouns.
Claim 2 line(s) 2 sets forth the limitation “said flow-directing insert is configured to operate selectively at least”. The claim is indefinite, because it is unclear what does and does not entail “at least” in this context. There are two positions and it is unclear how there can be “at least”.
Claim 2 line(s) 3,8 sets forth the limitation “it”. It is unclear what “it” refers. Please avoid the use of pronouns.
Regarding Claim 2, it is unclear what structure is required that provides the capability of “preventing directed passage of fluid […] without passing through the filtering members.”
Claim 3 line(s) 4-5 sets forth the limitation “said plurality of operative configurations comprise at least:”. The claim is indefinite, because it is unclear what does and does not entail “at least” in this context. There are four operative configurations and it is unclear how there can be “at least”.
Regarding claim 4, the claim sets forth the limitations “said first position”, “said first operative configuration”, “said second operative configuration”, “said second position”, “said third operative configuration”, “said fourth operative configuration”,. There is insufficient antecedent basis for each of these limitations in the claim.
Regarding claims 4,6-10, the claims are confusing as written with too many “and/or”, which makes it unclear as to what is required and what is optional.
Claim 4 line(s) 14,15,22 sets forth the limitation “it”. It is unclear what “it” refers. Please avoid the use of pronouns.
Regarding claim 5, the claim sets forth the limitations “said first side”, “said second side”, “said first position” “said second position”. There is insufficient antecedent basis for each of these limitations in the claim.
Claim 6 line(s) 2 sets forth the limitation “it”. It is unclear what “it” refers. Please avoid the use of pronouns.
Claim 6 line(s) 2 sets forth the limitation “the body of the device has a substantially cylindrical shape”. It is unclear how the term “substantially cylindrical shape” is being used as the device does not appear to be cylindrical. See e.g. Fig. 12.
Claim 8 line(s) 3,10,18,21,23, sets forth the limitation “it”. It is unclear what “it” refers. Please avoid the use of pronouns.
Regarding claim 8, the claims sets forth the limitations “the diverting portion”, “the dividing wall”, “the partition”, “the first side”, “said first position”, “said second position”, ”the passage section”. There is insufficient antecedent basis for each of these limitations in the claim.
Claim 8 line(s) 4-5, sets forth the limitation “the diverting portion (22) of the dividing wall is complementarily shaped with respect to the partition of the first side of the insert,”. It is unclear what “complementarily shaped” means.
Claim 8 line(s) 19-20, sets forth the limitation “when the insert is selectively set into said first position for use, surface continuity is created between the partition and the diverting portion”. It is unclear what “surface continuity” means.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 line(s) 24-27, sets forth the limitation “the partition of the insert substantially has the shape of a portion of a spherical crown, or a portion of a spherical shell, and the diverting portion of the dividing wall substantially has a respective shape of a portion of a spherical crown, or a portion of a spherical shell”. It is unclear what “substantially has the shape of a portion of a spherical crown, or a portion of a spherical shell” means. It is unclear what those shapes are.
Claim 9 line(s) 10, sets forth the limitation “it”. It is unclear what “it” refers. Please avoid the use of pronouns.
Claim 9 line(s) 20 sets forth the limitation “the three inlet/outlet openings”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the claim sets forth the limitations “the mechanical filter”, “said second portion”. There is insufficient antecedent basis for each of these limitations in the claim.
Regarding claim 11, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the claim sets forth the limitations “said first position”, “the second side”, “the dividing wall”, “the second portion”, : the mechanical filter”, “the magnetic filter”, “the first portion”, “the first side”, “the partition”, “the diverting portion”, “the raised edge”. There is insufficient antecedent basis for each of these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAU (US 20130056402).
Regarding claim 1, CHAU teaches a fluid treatment device (title, Figs.) including a body (Fig. 2 #1) defining a filtration chamber, said body comprising:
a first opening (e.g. Figs. 2-3 #17),
a second opening (Figs. 2-3 #19; see also label on Fig. 1),
a third opening (Figs. 2-3 #12),
filtering members (Figs. 2-3 #2; see also label on Fig. 1) that are housed inside said filtration chamber and operatively interposed between the first, second, third openings, and,
a flow-directing insert (Figs. 2-3 #22 see also label on Fig. 1) that is housed inside said filtration chamber and capable of directing fluid through the filtering members.
Regarding claim 2, CHAU teaches said flow-directing insert is capable of operating selectively in e.g.:
a first position in which the flow-directing insert channels the fluid circulating inside the filtration chamber so as to e.g. prevent direct passage of the fluid from the first opening to the second opening without passing through the filtering members (Fig. 3).
Regarding claim 3, CHAU teaches a closure element (plug, par. [0070]) that intercepts the opening of e.g. the third opening (Fig. 2 #12) in a e.g. first operative configuration.
Regarding claim 4, CHAU teaches said flow-directing insert is capable of being selectively positioned in e.g. in said first position for use, when the device is operating in said first operative configuration (see claims 2-3 above).
Annotated Fig. 4c

    PNG
    media_image1.png
    440
    374
    media_image1.png
    Greyscale

Regarding claim 5, CHAU teaches a first side and said second side constitute two halves of said insert which face each other and are connected along a dividing plane in which the central axis of the insert lies, and wherein the insert is symmetric with respect to a plane of symmetry in which the central axis of the insert lies, and perpendicular to said dividing plan (see valve on the bottom of Fig. 4a-d; see annotated Fig. 4c).
Regarding claim 6, CHAU teaches the body of the device has a substantially cylindrical shape (or rather a vertical longitudinal extent) and the body has a longitudinal axis, an upper surface (near Fig. 1 #26), an external lateral surface (near ref. #1 of Fig. 1) and a lower surface (near ref. #32 of Fig.1), and
wherein the first inlet/outlet opening (Fig. 2 #17) and the third inlet/outlet opening (Fig. 2 #12) are located on the external lateral surface of the body of the device and on opposite sides with respect to the filtration chamber, and wherein the second inlet/outlet opening (top outlet; see e.g. Fig. 2 near #15) is located on the upper surface of the body of the device, and
wherein the first inlet/outlet opening, the second inlet/outlet opening and the third inlet/outlet opening have a circular section and each one of said openings has a respective central axis.
Regarding claim 7, CHAU teaches the flow-directing insert is located inside the filtration chamber in such a manner as to surround the second inlet/outlet opening (Figs. 2-3 #19 labeled on Fig. 1), and wherein the filtration chamber is delimited laterally by a lateral surface (Fig. 2 ref #1), above by a top surface (near Fig. 2 ref #13) and below by a bottom surface (near Fig. 1 ref #32) of the body of the device.
Regarding claim 8, CHAU teaches the insert is located, inside the filtration chamber, in such a manner that its external wall (see Fig. 4a #22) externally surrounds the diverting portion of the dividing wall (see e.g. Fig. 3; wall diverting flow in Fig. 3 #222 and flow #223; par. [0066]).
Regarding claim 9, CHAU teaches the filtering members (Fig. 1 #2) comprise a mechanical filter capable of separating substances and solid particles present in the fluid to be treated from the fluid itself in which they are suspended, the mechanical filter having a structure provided with a plurality of passages that have a given filtering section, so that the passage of the fluid from one internal side (upstream side) of the mechanical filter to an external side (downstream side) of the mechanical filter determines retention, on the internal side, of the substances and particles present in the fluid and having dimensions greater than said filtering section (it’s a filter having pores; par. [0037]).
Regarding claim 10, CHAU teaches the filtering members comprise a magnetic filter associated with the body of the device and configured to collect and retain substances and particles having ferromagnetic properties and that are present in the fluid to be treated, in such a manner as to separate them from the fluid passing through the device (Fig. 7(a) #54; par. [0057-0058]).
Regarding claim 11, CHAU teaches e.g. the first operative configuration, in which:
- the first inlet/outlet opening (Fig. 3 #17) is capable of receiving a flow of water to be subjected to filtration;
- the second inlet/outlet opening (see Fig. 3 #223; see also label Fig. 1 #19) is capable of sending the flow of water following filtration;
- the third inlet/outlet opening (Fig. 2 #12) is intercepted by a closure element (par. [0070]);
- the flow-directing insert (see Fig. 3; Fig. 4(d)) is in a first position for use;
- via the second side of the insert, and via the outside of the dividing wall, the flow of fluid incoming to the first opening is conveyed directly through the passage section of the insert and from there to the filtration chamber inside the mechanical filter (Fig. 1 #2), where the fluid is filtered by the magnetic filter (par. [0057-0058]); and,
- the fluid flows, through the mechanical filter, and from there it is conveyed through the first side of the insert on towards the second opening, the fluid not being able to pass through the passage section again because of the partition of the first side of the insert and the dividing portion of the dividing wall (see Fig. 3; Fig. 4(d)).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MARTIN (US 4439984) discloses a coaxial bidirectional spool valve.
BOSSINI (EP 3159313) discloses a magnetic filter for treating a fluid in a pipe.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777